Citation Nr: 0913947	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1964 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, from November 2003.  During the 
current appeal, the RO granted an increased rating, to 50 
percent, retroactive to November 2003.


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD was 
productive of complaints including anxiety, irritability, and 
social isolation; upon objective evaluation, speech and 
thought processes were logical and coherent, the Veteran was 
able to attend to activities of daily living, and there were 
no reports of panic attacks or obsessional rituals.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), personnel records, and VA Medical Center 
(VAMC) records.  Further, the Veteran was afforded VA medical 
examinations in March 2004, October 2005, and April 2008.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect the claimant against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
initial evaluation in excess of 50 percent for PTSD.  The 
current evaluation is effective from November 28, 2003, the 
date on which the Veteran's claim requesting service 
connection for PTSD was received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 70 percent rating have not been demonstrated by the 
evidence.  

The medical records do not show suicidal thoughts, ideations 
or attempts.  Indeed, the Veteran denied such thoughts and 
ideations during November 2003 and March 2006 depression 
screenings at the Corpus Christi VAMC, and at the March 2004 
and October 2005 VA examinations.  At the April 2008 VA 
examination, the Veteran reported feeling depressed one year 
prior due to medical issues and having suicidal thoughts at 
the time, but denied suicidal thoughts in the past year.  

The records do not indicate the Veteran has ever reported 
obsessional rituals.  The October 2005 VA examiner noted that 
he did not describe ritualistic behavior and that none was 
observed during examination.  He also denied obsessive 
rituals at the March 2004 and April 2008 VA examinations.  

The Veteran's speech was not illogical, obscure or 
irrelevant.  The October 2005 VA examiner noted the Veteran 
showed no impairment in communication and was very 
expressive.  Speech was noted to be normal by the March 2004 
VA examiner, and the April 2008 VA examiner stated that his 
interactions were appropriate and he maintained good eye 
contact.  

There is no record of near-continuous panic or depression 
affecting the Veteran's ability to function independently.  
While the Veteran reported at the March 2004 VA examination 
that he had anxiety when traveling at night, he did not 
report any panic attacks since 1992.  Further, at the October 
2005 VA examination, he stated he did have frequent periods 
of feeling depressed but that currently, it was not a 
pervasive feeling.  The April 2008 VA examiner noted the last 
episode of depression was a year prior, but that he had 
nightmares, restless sleep, and a feeling of not being safe, 
especially at night.  Thus, while the records show anxiety 
disorder and periodic depressive symptoms, there is no 
diagnosis of depression, no current panic attacks, and no 
evidence that the Veteran is unable to function independently 
because of panic or depression.  

The records do not show evidence of impaired impulse control.  
In March 2004, the Veteran reported that he became angry 
easily, but had learned to walk away from the situation and 
avoid getting into fights.  Further, at the April 2008 VA 
examination, he stated he spoke out in anger at times, which 
adversely affected his marriage.  However, there is no record 
of physical altercations, rash behavior, or trouble with the 
law.  

The records, specifically the VA examinations and an April 
2004 mental status evaluation from the Vet Center, show that 
the Veteran was oriented to time, person, place and 
situation.  Further, all records indicate the Veteran had 
good hygiene, although at the April 2008 VA examination he 
said he would not present as well-groomed as he did if were 
not for his wife, since she made sure he brushed his teeth 
and wore clean clothes.  

With regard to adapting to stress, records from the Vet 
Center show that the Veteran's depressive symptoms increased 
when he was initially diagnosed with various other medical 
problems, but that these symptoms ebbed over time.  Further, 
during the March 2004 VA examination, the Veteran reported 
that, although social situations caused anxiety, he felt a 
sense of mission at his job and tried to do his best.  
Further, he had been at the same job for 22 years.  Thus, 
while stressful situations such as work and health problems 
did cause anxiety and depressive symptoms, it appears that 
the Veteran was able to adapt adequately.  He retired from 
his job in late 2004 due to medical reasons not related to 
PTSD, according to the records from the Vet Center.

Finally, the records show that the Veteran had few friends, 
but that he was able to maintain a good relationship with his 
wife of almost 40 years, according to the April 2008  VA 
examination.  He described his wife as "the only good point 
in [his] life."  A November 2005 note from the Vet Center 
also suggests the Veteran was involved in activities with a 
veterans' association.  The records thus reflect that the 
Veteran has extreme difficulty creating social relationships, 
but that he has been able to maintain a positive relationship 
with his wife for many years. 

In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher 
evaluation of 70 percent.  Further, most of the symptoms have 
been consistent with the assigned evaluation of 50 percent.  
For example, he reported persistent anxiety and feelings of 
being unsafe, especially at night, and difficulty 
establishing relationships with other people.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 50 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 70 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for 
the assigned 50 percent rating, pursuant to 38 C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the Veteran's Global Assessment of 
Functioning (GAF) scores assigned throughout the rating 
period on appeal.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned GAF scores of 51 to 55, 50, and 55 
at the March 2004, October 2005, and April 2008 VA 
examinations, respectively.  In this regard, scores in the 
range of 41 to 50 represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that the GAF scores in this range do not 
accurately represent his objective symptoms.  There was only 
one incident of suicidal thoughts, no reports of obsessional 
rituals, no serious impairment in social or occupational 
settings, and the Veteran was able to maintain the same job 
for 22 years.  Thus, the GAF scores in this range do not 
warrant an increased evaluation.    

Next, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The scores in this 
range accurately reflect this Veteran's currently assigned 50 
percent evaluation.  He reported social isolation and 
feelings of anxiety.  Thus, the GAF scores in this ranged do 
not warrant an increased evaluation.  

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD, for any 
part of the time period on appeal.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran held the same job for 22 years and 
missed only a few days of work per year, primarily due to 
non-PTSD related medical reasons.  Moreover, the Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Hence, referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 is not warranted in this 
case.

The Board notes with admiration the Veteran's tour of duty in 
Vietnam, during which he was awarded the Combat Infantryman 
Badge and a Purple Heart.  It is hoped that he will continue 
his treatment with the medical providers who have been 
helping him up to this time.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


